DETAILED ACTION
This action is in response to the amendment 11/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0266122; (hereinafter Zhu) in view of US Pub. No. 2018/0097449; (hereinafter Kim) and further in view of US Patent No. 10,784,780; (hereinafter Scandola).

Regarding claim 1, Zhu [e.g. Figs. 1 – 2 and 4A] discloses a system for controlling switching operations of a switching regulator [e.g. 102], the system comprising: the switching regulator configured to use an inductor [e.g. Fig.2; 214] to generate an output voltage signal [e.g. Vo] from a pulse-width-modulated (PWM) signal [e.g. PWM] by controlling one or more switches [e.g. 210, 212] of the switching regulator that vary charging operations of the inductor [e.g. charging when 210 is turned on]; transient handling circuitry [e.g. Fig. 4A] coupled to receive a feedback voltage [e.g. Vo] based on the output voltage signal and configured to generate first [e.g. Ierror] and second current signals [e.g. IEM] that represent a difference between the feedback voltage and a reference voltage [e.g. VREF]; and control circuitry [e.g. Fig. 4; 114a, Fig. 2; 202, 204, 206] configured to generate the PWM signal based on the first and second current signals such that the second current signal [e.g. IEM] changes a bandwidth of a feedback loop associated with the switching regulator [e.g. paragraphs 055 recite “The transient detector 116 of the transient-activated compensator 114a receives the error signal(s) IEM as an input and generates the transient detection signal TD as an output… the transient detector 116 provides an indication of the occurrence of a transient event based on the magnitude of the transient detection signal TD…” Paragraph 061 recites “The transient-activated compensator 114a can improve transient response while maintaining nominal stability properties. For example, as stated earlier, the transient-activated compensator 114a can have a bandwidth that is greater than the bandwidth of the voltage compensator 112. Furthermore, during nominal operating conditions, the transient-activated compensator 114a should be inactive, and the bandwidth of the voltage feedback path 108a should be the bandwidth of the voltage compensator 112. Thus, the voltage feedback path 108 during nominal conditions should result in stable feedback. During transient conditions, when higher response times are preferred, the high-bandwidth portion of the voltage feedback path 108 (for example, the transient-activated compensator 114a) should temporarily activate to increase the speed of response of the closed-loop switching regulator 100”].
Zhu fails to disclose the transient handling circuitry configured to generate a third current signal based on the difference between the feedback voltage and the reference voltage, the third current signal being used to generate a compensation voltage; to generate the PWM signal based on the compensation voltage; the first current signal changes a frequency of an oscillator used to generate the PWM signal.
Kim [e.g. Figs. 2, 3 and 7] teaches the transient handling circuitry [e.g. Figs. 2-3; 210 / 310; paragraph 031 recites “FIG. 3 illustrates a voltage controller 310 suitable for use as the voltage controller 210 of FIG. 2”] configured to generate a third current signal [e.g. Fig. 7; output of 704A; paragraph 059 recites “The amplifier 714 is suitable for use as the amplifier circuit 314 of FIG. 3.”] based on the difference between the feedback voltage [e.g. VFB] and the reference voltage [e.g. VBU], the third current signal being used to generate a compensation voltage [e.g. Figs. 2, 3, 7; VCOMP]; to generate the PWM signal [e.g. Fig. 2; PWM] based on the compensation voltage.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by the transient handling circuitry configured to generate a third current signal based on the difference between the feedback voltage and the reference voltage, the third current signal being used to generate a compensation voltage; to generate the PWM signal based on the compensation voltage as taught by Kim in order of being able to avoid undershoot and overshoot under load transient condition.
Scandola [e.g. Figs. 2 and 8] teaches the first current signal [e.g. i_ramp] changes a frequency [e.g. Fig. 8; see increasing of frequency 804] of an oscillator [e.g. 216, 218] used to generate the PWM signal [e.g. PWM].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by the first current signal changes a frequency of an oscillator used to generate the PWM signal as taught by Scandola in order of being able to reduce under voltage transient effect.

Regarding claim 4, Zhu fails to disclose wherein the second current signal is
summed with the third current signal.
Kim [e.g. Fig. 7] teaches wherein the second current signal [e.g. output of 706A] is summed [e.g. at node of lower terminal of resistor 716] with the third current signal [e.g. output of 704A].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the second current signal is summed with the third current signal as taught by Kim in order of being able to avoid undershoot and overshoot under load transient condition.
Regarding claim 15, Zhu [e.g. Figs. 1 – 2 and 4A] discloses a method comprising: generating, using an inductor [e.g. Fig.2; 214], an output voltage signal [e.g. Vo] from a pulse- width-modulated (PWM) signal [e.g. PWM] by controlling one or more switches [e.g. 210, 212] of a switching regulator [e.g. 102] that vary charging operations of the inductor [e.g. charging when 210 is turned on]; generating, by transient handling circuitry [e.g. Fig. 4A], first [e.g. Ierror] and second current [e.g. IEM] signals that represent a difference between a feedback voltage [e.g. Vo], generated based on the output voltage signal, and a reference voltage [e.g. VREF]; and changing a bandwidth of a feedback loop associated with the switching regulator as a function of the second current signal [e.g. IEM] to generate the PWM signal [e.g. paragraphs 055 recite “The transient detector 116 of the transient-activated compensator 114a receives the error signal(s) IEM as an input and generates the transient detection signal TD as an output… the transient detector 116 provides an indication of the occurrence of a transient event based on the magnitude of the transient detection signal TD…” Paragraph 061 recites “The transient-activated compensator 114a can improve transient response while maintaining nominal stability properties. For example, as stated earlier, the transient-activated compensator 114a can have a bandwidth that is greater than the bandwidth of the voltage compensator 112. Furthermore, during nominal operating conditions, the transient-activated compensator 114a should be inactive, and the bandwidth of the voltage feedback path 108a should be the bandwidth of the voltage compensator 112. Thus, the voltage feedback path 108 during nominal conditions should result in stable feedback. During transient conditions, when higher response times are preferred, the high-bandwidth portion of the voltage feedback path 108 (for example, the transient-activated compensator 114a) should temporarily activate to increase the speed of response of the closed-loop switching regulator 100”].
Zhu fails to disclose the transient handling circuitry configured to generate a third current signal based on the difference between the feedback voltage and the reference voltage, the third current signal being used to generate a compensation voltage; to generate the PWM signal based on the compensation voltage; changing a frequency of an oscillator used to generate the PWM signal as a function of the first current signal.
Kim [e.g. Figs. 2, 3 and 7] teaches the transient handling circuitry [e.g. Figs. 2-3; 210 / 310; paragraph 031 recites “FIG. 3 illustrates a voltage controller 310 suitable for use as the voltage controller 210 of FIG. 2”] configured to generate a third current signal [e.g. Fig. 7; output of 704A; paragraph 059 recites “The amplifier 714 is suitable for use as the amplifier circuit 314 of FIG. 3.”] based on the difference between the feedback voltage [e.g. VFB] and the reference voltage [e.g. VBU], the third current signal being used to generate a compensation voltage [e.g. Figs. 2, 3, 7; VCOMP]; to generate the PWM signal [e.g. Fig. 2; PWM] based on the compensation voltage.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by the transient handling circuitry configured to generate a third current signal based on the difference between the feedback voltage and the reference voltage, the third current signal being used to generate a compensation voltage; to generate the PWM signal based on the compensation voltage as taught by Kim in order of being able to avoid undershoot and overshoot under load transient condition.
Scandola [e.g. Figs. 2 and 8] teaches changing a frequency [e.g. Fig. 8; see increasing of frequency 804] of an oscillator [e.g. 216, 218] used to generate the PWM signal as a function of the first current signal [e.g. PWM].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by changing a frequency of an oscillator used to generate the PWM signal as a function of the first current signal as taught by Scandola in order of being able to reduce under voltage transient effect.

Regarding claim 18, Zhu [e.g. Figs. 1 – 2 and 4A] discloses an apparatus comprising: means for generating, using an inductor [e.g. Fig.2; 214], an output voltage signal [e.g. Vo] from a pulse-width-modulated (PWM) input voltage [e.g. PWM] by controlling one or more switches [e.g. 210, 212] of a switching regulator [e.g. 102] that vary charging operations of the inductor [e.g. charging when 210 is turned on]; means for generating, by transient handling circuitry [e.g. Fig. 4A], first [e.g. Ierror] and second current [e.g. IEM] signals that represent a difference between a feedback voltage [e.g. Vo], generated based on the output voltage signal, and a reference voltage [e.g. VREF]; and changing a bandwidth of a feedback loop associated with the switching regulator as a function of the second current signal [e.g. IEM] to generate the PWM signal [e.g. paragraphs 055 recite “The transient detector 116 of the transient-activated compensator 114a receives the error signal(s) IEM as an input and generates the transient detection signal TD as an output… the transient detector 116 provides an indication of the occurrence of a transient event based on the magnitude of the transient detection signal TD…” Paragraph 061 recites “The transient-activated compensator 114a can improve transient response while maintaining nominal stability properties. For example, as stated earlier, the transient-activated compensator 114a can have a bandwidth that is greater than the bandwidth of the voltage compensator 112. Furthermore, during nominal operating conditions, the transient-activated compensator 114a should be inactive, and the bandwidth of the voltage feedback path 108a should be the bandwidth of the voltage compensator 112. Thus, the voltage feedback path 108 during nominal conditions should result in stable feedback. During transient conditions, when higher response times are preferred, the high-bandwidth portion of the voltage feedback path 108 (for example, the transient-activated compensator 114a) should temporarily activate to increase the speed of response of the closed-loop switching regulator 100.”].
	Zhu fails to disclose means for changing a frequency of an oscillator used to generate the PWM signal as a function of the first current signal and
Kim [e.g. Figs. 2, 3 and 7] teaches the transient handling circuitry [e.g. Figs. 2-3; 210 / 310; paragraph 031 recites “FIG. 3 illustrates a voltage controller 310 suitable for use as the voltage controller 210 of FIG. 2”] configured to generate a third current signal [e.g. Fig. 7; output of 704A; paragraph 059 recites “The amplifier 714 is suitable for use as the amplifier circuit 314 of FIG. 3.”] based on the difference between the feedback voltage [e.g. VFB] and the reference voltage [e.g. VBU], the third current signal being used to generate a compensation voltage [e.g. Figs. 2, 3, 7; VCOMP]; to generate the PWM signal [e.g. Fig. 2; PWM] based on the compensation voltage.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by the transient handling circuitry configured to generate a third current signal based on the difference between the feedback voltage and the reference voltage, the third current signal being used to generate a compensation voltage; to generate the PWM signal based on the compensation voltage as taught by Kim in order of being able to avoid undershoot and overshoot under load transient condition.
Scandola [e.g. Figs. 2 and 8] teaches means for changing a frequency of an oscillator [e.g. 216, 218] used to generate the PWM signal [e.g. PWM] as a function of the first current signal [e.g. i_ramp].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by changing a frequency of an oscillator used to generate the PWM signal as a function of the first current signal as taught by Scandola in order of being able to reduce under voltage transient effect.

Claim(s) 2, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kim, Scandola and further in view of US Pub. No. 2005/0237037; (hereinafter Xing).

Regarding claim 2, Zhu fails to disclose wherein the switching regulator comprises a peak current-mode control circuit, wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator and gradually decreases the frequency of the oscillator as the feedback voltage reaches the reference voltage.
Xing [e.g. Figs. 2, 4A-4B] teaches wherein the switching regulator comprises a peak current-mode control circuit [e.g. 62, 110], wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator [e.g. 94, 110] and gradually decreases the frequency of the oscillator as the feedback voltage [e.g. VFB] reaches the reference voltage [e.g. desired voltage (e.g. Vref2); paragraph 031 recites “When Vout is lower than the desired value such that VFB is lower than V.sub.ref2. Vc rises and eventually exceeds Vx. This will trigger the PWM logic 100 to generate a turn-on pulse to turn on the transistor T1 (FIG. 1). Conversely, when Vout is higher than the desired value, Vc will fall below Vx, thus preventing the PWM logic 100 from generating a turn-on pulse. Therefore, the switching frequency of the supply 250 is not fixed, but is modulated by the load. As the load increases, the switching frequency increases, and as the load decreases, the switching frequency decreases. By turning on the transistor T1 in response to changes in Vout, the supply 250 can respond to changes in the load more quickly than the supply 150 of FIG. 1. Furthermore, by allowing the load to modulate the switching frequency, the supply 250 is more efficient at light loads than the supply 150.” Paragraph 041 recites “FIG. 4A shows the regulated output voltage Vout, including its ripple component, and FIG. 4B illustrates the inductor current IL, under a variety of load conditions according to an embodiment of the invention where the integrator 84 (FIG. 2) amplifies the ripple component. During a start-up period between times t0 and t1, the supply 250 ramps Vout up to a desired value. Between times t1 and t2, the load current is at a steady state of I1, and so the switching frequency (which is the same as the ripple frequency) is relatively low for light load efficiency, Shortly before time t3, the load current increases suddenly from I1 to I2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the switching regulator comprises a peak current-mode control circuit, wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator and gradually decreases the frequency of the oscillator as the feedback voltage reaches the reference voltage as taught by Xing in order of being able to provide a rapid response and maintain accurate output voltage regulation at both light and heavy load conditions with small output voltage ripple.

Regarding claim 16, Zhu fails to disclose wherein the switching regulator comprises a peak current-mode control circuit, wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator and gradually decreases the frequency of the oscillator as the feedback voltage reaches the reference voltage.
Xing [e.g. Figs. 2, 4A-4B] teaches wherein the switching regulator comprises a peak current-mode control circuit [e.g. 62, 110], wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator [e.g. 94, 110] and gradually decreases the frequency of the oscillator as the feedback voltage [e.g. VFB] reaches the reference voltage [e.g. desired voltage (e.g. Vref2); paragraph 031 recites “When Vout is lower than the desired value such that VFB is lower than Vref2. Vc rises and eventually exceeds Vx. This will trigger the PWM logic 100 to generate a turn-on pulse to turn on the transistor T1 (FIG. 1). Conversely, when Vout is higher than the desired value, Vc will fall below Vx, thus preventing the PWM logic 100 from generating a turn-on pulse. Therefore, the switching frequency of the supply 250 is not fixed, but is modulated by the load. As the load increases, the switching frequency increases, and as the load decreases, the switching frequency decreases. By turning on the transistor T1 in response to changes in Vout, the supply 250 can respond to changes in the load more quickly than the supply 150 of FIG. 1. Furthermore, by allowing the load to modulate the switching frequency, the supply 250 is more efficient at light loads than the supply 150.” Paragraph 041 recites “FIG. 4A shows the regulated output voltage Vout, including its ripple component, and FIG. 4B illustrates the inductor current IL, under a variety of load conditions according to an embodiment of the invention where the integrator 84 (FIG. 2) amplifies the ripple component. During a start-up period between times t0 and t1, the supply 250 ramps Vout up to a desired value. Between times t1 and t2, the load current is at a steady state of I1, and so the switching frequency (which is the same as the ripple frequency) is relatively low for light load efficiency, Shortly before time t3, the load current increases suddenly from I1 to I2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the switching regulator comprises a peak current-mode control circuit, wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator and gradually decreases the frequency of the oscillator as the feedback voltage reaches the reference voltage as taught by Xing in order of being able to provide a rapid response and maintain accurate output voltage regulation at both light and heavy load conditions with small output voltage ripple.

Regarding claim 19, Zhu fails to disclose wherein the switching regulator comprises a peak current-mode control circuit, wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator and gradually decreases the frequency of the oscillator as the feedback voltage reaches the reference voltage.
Xing [e.g. Figs. 2, 4A-4B] teaches wherein the switching regulator comprises a peak current-mode control circuit [e.g. 62, 110], wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator [e.g. 94, 110] and gradually decreases the frequency of the oscillator as the feedback voltage [e.g. VFB] reaches the reference voltage[e.g. desired voltage (e.g. Vref2); paragraph 031 recites “When Vout is lower than the desired value such that VFB is lower than Vref2. Vc rises and eventually exceeds Vx. This will trigger the PWM logic 100 to generate a turn-on pulse to turn on the transistor T1 (FIG. 1). Conversely, when Vout is higher than the desired value, Vc will fall below Vx, thus preventing the PWM logic 100 from generating a turn-on pulse. Therefore, the switching frequency of the supply 250 is not fixed, but is modulated by the load. As the load increases, the switching frequency increases, and as the load decreases, the switching frequency decreases. By turning on the transistor T1 in response to changes in Vout, the supply 250 can respond to changes in the load more quickly than the supply 150 of FIG. 1. Furthermore, by allowing the load to modulate the switching frequency, the supply 250 is more efficient at light loads than the supply 150.” Paragraph 041 recites “FIG. 4A shows the regulated output voltage Vout, including its ripple component, and FIG. 4B illustrates the inductor current IL, under a variety of load conditions according to an embodiment of the invention where the integrator 84 (FIG. 2) amplifies the ripple component. During a start-up period between times t0 and t1, the supply 250 ramps Vout up to a desired value. Between times t1 and t2, the load current is at a steady state of I1, and so the switching frequency (which is the same as the ripple frequency) is relatively low for light load efficiency, Shortly before time t3, the load current increases suddenly from I1 to I2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the switching regulator comprises a peak current-mode control circuit, wherein after a load step-up event, the first current signal initially increases the frequency of the oscillator and gradually decreases the frequency of the oscillator as the feedback voltage reaches the reference voltage as taught by Xing in order of being able to provide a rapid response and maintain accurate output voltage regulation at both light and heavy load conditions with small output voltage ripple.

Claim(s) 8 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kim, Scandola and further in view of US Pub. No. 2012/0119720; (hereinafter Li).

Regarding claim 8, Zhu fails to disclose wherein the control circuitry is further configured to generate an asynchronous pulse signal to control the PWM signal, the asynchronous pulse signal being generated based on a comparison between the feedback voltage and a second reference voltage.
Li [e.g. Fig. 2] teaches wherein the control circuitry is further configured to generate an asynchronous pulse signal [e.g. PWM_CLK] to control the PWM signal [e.g. PWM_CTRL], the asynchronous pulse signal being generated based on a comparison [e.g. 206] between the feedback voltage [e.g. Vsense] and a second reference voltage [e.g. VREF_A].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the control circuitry is further configured to generate an asynchronous pulse signal to control the PWM signal, the asynchronous pulse signal being generated based on a comparison between the feedback voltage and a second reference voltage as taught by Li in order of being able to provide improved transient response.

Regarding claim 9, Zhu fails to disclose wherein the control circuitry comprises a rising edge detector to generate the asynchronous pulse signal.
Li [e.g. Fig. 2] teaches wherein the control circuitry comprises a rising edge detector [e.g. 210] to generate the asynchronous pulse signal [e.g. PWM_CLK].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the control circuitry comprises a rising edge detector to generate the asynchronous pulse signal as taught by Li in order of being able to provide improved transient response.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Scandola, Kim and further in view of US Pub. No. 2020/0127566; (hereinafter Lazaro).
Regarding claim 12, Zhu fails to disclose wherein the first current signal is provided to a peak detector, an output of the peak detector being used to change the frequency of the oscillator.
Lazaro [e.g. Fig. 2] teaches wherein the first current signal is provided to a peak detector [e.g. 220], an output of the peak detector [e.g. PEAK_DETECT] being used to change the frequency of the oscillator [e.g. 110, 250, 252 by Pulse Frequency Modulation (PFM); paragraph 032 recites “The PFM regulation circuit 110 includes, in some examples, a VCO 216 and a pulse generation circuit 218. In at least some implementations, the PFM regulation circuit 110 further includes, or is configured to couple to, a current sense circuit 220 that generates and/or provides a signal (PEAK_DETECT) that indicates when IL has risen to reach I_PK”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the first current signal is provided to a peak detector, an output of the peak detector being used to change the frequency of the oscillator as taught by Lazaro in order of being able to reduce noise, paragraph 020.

Claim(s) 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kim, Scandola and further in view of US Pub. No. 2021/0099084; (hereinafter Cheng).
Regarding claim 13, Zhu fails to disclose wherein the switching regulator comprises a multiphase shared output converter, wherein the PWM signal is a first PWM signal provided to the multiphase shared output converter, wherein the control circuitry provides a second PWM signal to the multiphase shared output converter, and wherein the first current signal increases the frequency of the oscillator used to generate the first PWM signal and the second PWM signal.
Cheng [e.g. Figs. 1, 3, 5, 6] teaches wherein the switching regulator comprises a multiphase shared output converter [e.g. Fig. 1; 100], wherein the PWM signal is a first PWM signal [e.g. PWM1] provided to the multiphase shared output converter, wherein the control circuitry provides a second PWM signal [e.g. PWMN] to the multiphase shared output converter, and wherein the first current signal [e.g. I_AVG] increases the frequency of the oscillator [e.g. Figs. 1, 3 and 5 frequency of CLK] used to generate the first PWM signal and the second PWM signal [e.g. CLK used to generate PWM1-PWMN; paragraph 027 recites “the loop compensation circuit 114 provides a clock signal (CLK) to the phase manager circuit 116, where CLK is based on VOUT, a combined current value provided by the combine circuit 124 (the combination of sensed values labeled I_L1 to I_LN), and an average inductor current value (I_AVG) provided by the current sharing circuit 120”. Paragraph 029 recites “I_AVG begins to increase starting at t1 as represented by the waveform 332. As shown, the COMP signal tracks I_AVG by connecting the low points (valley points) of I_AVG as represented by the waveform 342. Also, the frequency of the CLK signal increases for some time starting at t1 as represented by the waveform 352.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the switching regulator comprises a multiphase shared output converter, wherein the PWM signal is a first PWM signal provided to the multiphase shared output converter, wherein the control circuitry provides a second PWM signal to the multiphase shared output converter, and wherein the first current signal increases the frequency of the oscillator used to generate the first PWM signal and the second PWM signal as taught by Cheng in order of being able to reduce output voltage overshoot conditions.

Regarding claim 14, Zhu fails to disclose wherein the control circuitry is further configured to generate an asynchronous pulse signal to concurrently set both the first and second PWM signals, the asynchronous pulse signal being generated based on a comparison between the feedback voltage and a second reference voltage.
Cheng [e.g. Figs. 1 and 5, 6] teaches wherein the control circuitry is further configured to generate an asynchronous pulse signal [e.g. Figs. 5-6; OSR] to concurrently set both the first and second PWM signals [e.g. PWM1-PWMN], the asynchronous pulse signal being generated based on a comparison [e.g. by comparator 524] between the feedback voltage [e.g. Fig. 5, VOUT] and a second reference voltage [e.g., at inverting input of 524].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zhu by wherein the control circuitry is further configured to generate an asynchronous pulse signal to concurrently set both the first and second PWM signals, the asynchronous pulse signal being generated based on a comparison between the feedback voltage and a second reference voltage as taught by Cheng in order of being able to reduce output voltage overshoot conditions.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 3, 5 – 7, 10 – 11,  17 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the control circuitry is further configured to: convert the third current signal to a compensation voltage; compare, using a comparator, the compensation voltage to a voltage sense signal representing inductor current; and generate the PWM signal based on an intersection between the compensation voltage and the voltage sense signal”.
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the control circuitry is further configured to: pass the second current signal during a transient; and sum the passed second current signal with a current derived from the compensation voltage”.
	The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein a frequency signal generated based on the oscillator and the asynchronous pulse signal is coupled to a set input of an RS latch circuit”.
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: converting the third current signal to a compensation voltage; comparing, using a comparator, the compensation voltage to a voltage sense signal representing inductor current; and generating the PWM signal based on an intersection between the compensation voltage and the voltage sense signal”.
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: means for converting the third current signal to a compensation voltage; means for comparing, using a comparator, the compensation voltage to a voltage sense signal representing inductor current; and means for generating the PWM signal based on an intersection between the compensation voltage and the voltage sense signal”.
Claims 6 – 7 and 11 are objected to because its dependency on claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838